OPINION — AG — ** BANKING ** IN THE CIRCUMSTANCES OUTLINED HEREINABOVE, THE OPERATION, BY A BANKING CORPORATION ORGANIZED AND DOING BUSINESS UNDER THE LAW OF OKLAHOMA, OF THE BANKING FACILITIES IN QUESTION WOULD NOT CONSTITUTE " BRANCH BANKING " BUT THAT SUCH ADDITIONAL BANKING FACILITIES, OPERATED IN THE MANNER SO OUTLINED (OPERATE IN SAME CITY OR TOWN ONE HALF BLOCK OR MORE AWAY FROM THE BUILDING IN WHICH ITS GENERAL BANKING FACILITIES ARE LOCATED, CASH WINDOWS, AUXILIARY FACILITIES BE CONNECTED WITH THE GENERAL BANKING FACILITY BY A TUNNEL, OFF SITE BANKING, DEPOSITS, AUXILIARY FACILITIES) CITE: 6 O.S. 68 [6-68], 6 O.S. 108 [6-108](F) (JAMES C. HARKIN)